Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The applicant’s amendment/remarks dated 09/30/2021 have been received, entered, and fully considered. Claims 1, 2, and 5 are amended. Claims 6-9 are newly added. Claims 1-5 are currently under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, ‘…the second door, when opened for egress….has and incline…’ recited in Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): route…”
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 and 6-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, claim 1 recites a “…the at least one egress route comprises a first door between….. and a second door at….”. Looking at claim from which claim 2 depends, claim 1 recites “at least one egress route…”. It is not clear from the recitation of claim 2 how a single (at least one) egress route can be two different structures at the same time (the first door and the second door). The recitation of claim 2 might have to be claimed in an alternative with the “or” conjunction instead of using “and” in the claim limitation. Appropriate correction/clarification required.
Dependent claims 3-4 and 6-7 are rejected under the same rational as the rejection of claim 2 based on their sole dependency from the rejected claim 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1)/(A)(2) as being anticipated by Gallant et al. (US 2014/0175215).
Regarding Claim 1, Gallant discloses a blended wing body (BWB) aircraft comprising: a main cabin  (14, Fig. 4) configured to hold passengers during flight; at least one cargo hold  (16a, 16b, Fig. 4) located outboard of the main cabin; and at least one egress route  ( through 36a, 36b, Fig. 4) through a side cabin bulkhead aft of the at least one cargo hold, wherein at least a portion of the at least one egress route passes (36a, 36b, Fig. 4) forward a trailing edge of at least a wing and the at least one egress route does not penetrate a rear spar of the aircraft.
Regarding Claim 5, Gallant discloses a blended wing body (BWB) aircraft comprising a second egress route (45a, 45b, Fig.4) through the side cabin bulkhead forward of the at least one cargo hold, wherein the second egress route does not penetrate a forward spar of the BWB aircraft (Fig. 1, Fig. 4).
Regarding Claim 8, Gallant discloses a blended wing body (BWB) aircraft wherein the at least one cargo hold has a height substantially no less than the main cabin (para. [0050] height greater than or equal to that of floor 23 of passenger cabin 14, Fig. 2, Fig. 3).
Regarding Claim 9, Gallant discloses a blended wing body (BWB) aircraft comprising at least one wing (10, Fig. 3, Fig. 4) having a Boston, MA 02116high wing geometry located substantially above a floor of the main cabin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the .filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al. (US 2014/0175215) in view of Saint-Marc et al. (US 2018/0334254).
Regarding Claim 2, Gallant discloses a blended wing body (BWB) aircraft and a door (32a, 32b, para. [0046], Fig. 4) at a tunnel exit on an outer lower surface of the at least a wing of the BWB aircraft. Gallant is silent, but Saint-Marc teaches an aircraft wherein the at least one egress route comprises a door (68A, 68B; Fig. 3) between the main cabin (12, Fig. 3) and the at least one cargo hold (50, Fig. 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aircraft of Gallant with a door between a main cabin and with at least one cargo hold as taught in Saint-Marc in order to make 
Regarding Claim 6, Gallant discloses a blended wing body (BWB) aircraft wherein the at least one cargo hold is pressurized (para. [0042]). Saint-Marc also teaches the cargo hold is pressurized (Fig. 3, Fig. 4 shows the cargo hold and the main cabin are openly joined for air circulation, claim 10 also inherently expressed the passenger cabin is pressurized).
Regarding Claim 7, Gallant discloses a blended wing body (BWB) aircraft wherein the BWB aircraft is a single deck BWB aircraft (Fig. 2, Fig. 3).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al. (US 2014/0175215) in view of Saint-Marc et al. (US 2018/0334254) and in further view of Moore et al. (US 2019/0039712).
Regarding Claim 3, modified Gallant discloses the BWB aircraft of claim 2.
Galant fails to explicitly disclose an aircraft wherein the second door, when opened for egress from the BWB aircraft, has an incline suitable for passenger travel.  
Moore discloses an aircraft wherein the door, when opened for egress from the BWB aircraft, has an incline (ramp, para. [0044) suitable for passenger travel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the door of Gallant and Saint-marc with the incline/ramp Moore in order to make a smooth loading and unloading of passenger and luggage to the aircraft. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al. (US 2014/0175215) in view of Saint-Marc et al. (US 2018/0334254) and in further view of Anger et al. (US 2010/02438814).
Regarding Claim 4, modified Gallant discloses the BWB aircraft of claim 2.
Galant fails to explicitly disclose further comprising an inflatable slide proximate to the second door, wherein the inflatable slide is used to facilitate travel of passengers from the BWB aircraft.
Anger is in the art of emergency evacuation of a blended wing-body aircraft (Para. [0026]) and teaches further comprising an inflatable slide (on the bottom exit hatch 16 in addition an inflatable further slide that continues downwards the slide 2, Para. [0044]) proximate to a second door (bottom exit hatch 16, Fig. 3b), wherein the inflatable slide (an inflatable further slide that continues downwards the slide 2, Para. [0044]) is used to facilitate travel of passengers from a BWB aircraft (blended wing-body aircraft 20, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gallant and Saint-Marc with the inflatable slide taught in Anger for the purpose of providing a further inflatable slide and thereby ensure that the emergency evacuation device continues downwards (Anger, Para. [0044]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642